Citation Nr: 1616133	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in November 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss disability for VA purposes.

2.  A preponderance of the evidence is against a finding that tinnitus is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

3.  A preponderance of the evidence is against a finding that osteoarthritis of the left hip is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for osteoarthritis of the left hip have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in January 2009 and December 2015.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in October 2010 and SSOCs in June 2015 and February 2016.  So, he has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his audiological and left hip disabilities in February 2009, and January 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in November 2015.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for examinations to determine the etiology of his hearing loss, tinnitus, and left hip disabilities, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder and the Veteran was afforded examinations in January 2016.  Thereafter, the Veteran's claims were readjudicated in a February 2016 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).
V.  Analysis
The Veteran contends that his bilateral hearing loss, tinnitus, and osteoarthritis of the left hip are etiologically related to active service.  Based on the analysis below, the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection is not warranted.
Bilateral Hearing Loss
The Veteran contends that he should be entitled to service connection for his bilateral hearing loss.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran's hearing is clinically normal.  A disability for VA purposes is not found.  Id.

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in December 2008.  On the Veteran's DD Form 214, it notes that he received the Combat Infantryman Badge while serving in the Republic of Vietnam.  As such, noise exposure is conceded.

On the Veteran's October 1966 Report of Medical Examination and Report of Medical History, the Veteran's health was noted as normal and no hearing loss was noted.  On the Veteran's December 1969 Report of Medical Examination, the Veteran's health was noted as normal and no hearing loss was noted.  On his December 1969 Report of Medical History, he noted that he was in good health, had no ears, nose, or throat problems, had no hearing loss, and had never worn hearing aids.

In a February 2009 Compensation and Pension (C&P) examination report, the Veteran reported that he did not hear people at times.  He noted that he was in the infantry and reported exposure to noise from gunfire, artillery, and land boats.  The Veteran reported that following his military service, he worked for Sea World, for a family, and did construction work.  He reported exposure to noise from air hammers.  The Veteran noted that he had difficulty hearing on the telephone and had trouble understanding conversations with noise in the background.

When examined, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
30
LEFT
5
10
5
25
25
The Maryland CNC Word List Speech recognition score for the Veteran's right ear was 96 percent and 100 percent for his left ear.

The examiner noted that tinnitus was not present.  The examiner reported that the Veteran's hearing in his right ear was within normal limits through 2000 Hz with mild sensorineural loss of sensitivity from 3000 to 4000 Hz.  Hearing thresholds in the right ear did not meet the criteria for a disability under VA regulations.  Hearing in the left ear was within normal limits through 4000 Hz.  

The examiner opined that it was less likely than not that the Veteran's mild loss of sensitivity at 3000 and 4000 Hz in his right ear was related to military service.  The examiner noted that the Veteran denied having tinnitus.

In a January 2016 C&P examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
30
LEFT
10
15
15
30
35

The Maryland CNC Word List Speech recognition scores for the Veteran's right and left ears were 96 percent.

The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event during active service.  The rationale was that a review of the Veteran's STRs showed that the Veteran entered active service with normal hearing bilaterally.  While the examiner noted that the Veteran had a threshold shift in his hearing during active service, when he left active service, his hearing loss did not qualify as hearing loss for VA purposes.  The examiner reported that the Veteran's hearing loss was not due to or aggravated by military noise exposure.

The Board has not overlooked the Veteran's testimony with regard to his hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his bilateral hearing loss is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

The Veteran fails to meet the most fundamental requirement for any claim for service connection; the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  As such, the objective medical findings and opinions provided by the February 2009 and January 2016 C&P examination reports have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

The Board finds there is no existence of current bilateral hearing loss for VA purposes.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit bilateral hearing loss, for VA purposes, at any time since service discharge.

Because there is no disability for VA purposes, the Board need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2014), but finds that a clear preponderance of the evidence is against a finding that bilateral hearing loss had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. 
§ 5107(West 2014); 38 C.F.R. § 3.102 (2015).


Tinnitus

The Veteran contends that he should be entitled to service connection for his tinnitus.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2016 C&P examination report, the Veteran was diagnosed with tinnitus.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  As noted on the Veteran's DD 214, he earned the Combat Infantryman Badge.  As such, acoustic trauma is conceded.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  As noted above, in the February 2009 C&P examination report, the Veteran reported that he did not have tinnitus.  
In a January C&P examination report, the Veteran reported that he had recurrent tinnitus.  He reported intermittent bilateral tinnitus that had its onset between several months to a year ago.  The Veteran noted that it occurred four times a week, with episodes lasting seconds.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The rationale was that the Veteran had normal hearing bilaterally at separation from military service, thus there were no objective factors for which the etiology of tinnitus could be attributed.  The examiner also noted that the Veteran's STRs contain no complaints, treatment, or diagnosis of tinnitus during active service.  The examiner explained that the Veteran's current bilateral hearing loss was not due to or aggravated by his military noise exposure, and thus, his current tinnitus was not a result of or aggravation of military noise exposure since tinnitus was more likely as not found in associating with hearing loss.  
As the Veteran did not have hearing loss on his December 1969 Report of Medical Examination for separation, his tinnitus was less likely than not etiologically related to active service.  Finally, the examiner pointed out that on the previous February 2009 C&P examination report, the Veteran denied having tinnitus and that his current complaint of tinnitus began in the recent past, several decades after separation from military service.  The Board notes that it was not until the Veteran's October 2015 hearing that he reported tinnitus.

The Board has not overlooked the Veteran's testimony with regard to his tinnitus.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in his October 2015 hearing, the Veteran himself testified that his tinnitus began only several months to a year ago.  As such, the objective medical findings and opinion provided by the January 2016 C&P examination report has been accorded greater probative weight and weighs heavily against the Veteran's lay statements of etiology.

Because the Veteran himself testified that his tinnitus began only several months to a year ago, over 45 years after he left active service, he did not have tinnitus since active service and the Board need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2014), but finds that a clear preponderance of the evidence is against a finding that tinnitus had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2015).

Osteoarthritis of the Left Hip

The Veteran contends that his osteoarthritis of the left hip is etiologically related to active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2016 C&P examination report, the Veteran was diagnosed with osteoarthritis of his left hip.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  While the Veteran's STRs are silent for any in-service injury or event related to his left hip, in the October 2015 hearing, the Veteran testified that during active service, he repeatedly jumped from helicopters, carrying his full pack of gear.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  On the Veteran's October 1966 Report of Medical Examination and Report of Medical History, no left hip problems were noted or reported by either the examiner or the Veteran.  Additionally, on the Veteran's December 1969 Report of Medical Examination and Report of Medical History, neither the Veteran nor the examiner reported any left hip problems.  In a July 2005 C&P examination report, while the Veteran had a limp favoring his left leg, he never mentioned his left hip.

The first time the record contains a mention of the Veteran's left hip problems was in December 2008.  The Veteran complained of left hip pain that had bothered him for the past 20 years that had progressively worsened in the last few months.  The examiner reported that the Veteran's left hip had a normal external appearance, with no tenderness to diffuse palpation.  

In a January 2009 VA treatment report, the Veteran noted longstanding left hip pain that had progressed over the past several years to the point that he was using a cane for ambulation assistance.  The Veteran reported hip pain at night and that the pain was always present with ambulation.  He noted that he had difficulty leaning over to put on his shoes and described the majority of the pain as over the lateral aspect of his hip.  The Veteran denied any prior trauma to his hip.

A January 2010 VA treatment report noted left hip end-stage osteoarthritis status-post left total hip arthroplasty on January 29, 2010.

In his October 2015 hearing, the Veteran testified that during active service, he repeatedly jumped from helicopters carrying his full pack of gear.

In a January 2016 C&P examination report, the Veteran was diagnosed with osteoarthritis of the left hip.  The Veteran reported that he did not have much trouble with his left hip at the time, but that his ankle was bothering him.  He reported that he had left hip surgery previously and that he "took some hard landings jumping out of helicopters" while in active service.  The examiner noted that upon examination, the Veteran ambulated well without a cane with a mild antalgic gait on the left.  The examiner reported that the Veteran underwent a left total hip arthroplasty secondary to left hip osteoarthritis with resultant mild to moderate weakness and limitation of motion of the left hip that did not interfere with ambulation.  

The examiner noted that a complete review of the Veteran's STRs and current medical record revealed no evidence that the Veteran's left hip osteoarthritis was etiologically related to active service.  The first complaint of left hip pain was in December 2008.  There were no indications that there were left hip issues medically prior to this time.

The examiner noted that osteoarthritis is a joint disease that mostly affects cartilage.  Cartilage is the slippery tissue that covers the ends of bones in a joint.  Healthy cartilage allows bones to glide over each other.  It also helps absorb shock of movement.  In osteoarthritis, the top layer of cartilage breaks down and wears away.  This allows bones under the cartilage to rub together.  The rubbing causes pain, swelling, and loss of motion of the joint.  Over time, the joint may lose its normal shape and bone spurs may grow in the edges.  Bits of bone or cartilage can break off and float inside the joint space, causing more pain and damage.  People, like the Veteran, with osteoarthritis often have joint pain and reduced motion.  The examiner further noted that osteoarthritis may be more common in those individuals whose joint are not properly formed, have genetic defect in the joint cartilage or prior to joint injury.  The examiner reported that osteoarthritis is most common in people over 50 years old, such as the Veteran.  

The VA examiner noted that there was no medical evidence, treatment, or limitations from the time the Veteran was discharged from active service until after 2005.  The Veteran himself has never mentioned a specific injury or event involving his left hip during his active service, or in the years since, besides his statement that he parachuted from helicopters with a heavy pack.  The VA examiner noted, however, that there was no evidence that this was related to the Veteran's left hip osteoarthritis, or any left hip condition in general.

The VA examiner opined that there was no supportive evidence of a left hip condition related to the Veteran's active service.  The examiner further opined that it was less likely than not that the Veteran's left hip condition, to include osteoarthritis, was incurred in or caused by his in-service injury, event, or illness.

Since there is no nexus between any left hip injury in service and his current left hip osteoarthritis, the Board concludes that the preponderance of the evidence is against granting service connection for osteoarthritis of the left hip on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's osteoarthritis of the left hip manifested to a compensable degree within one year of separation from service, nor did the Veteran have symptoms of arthritis continuously since separation from service.  The Board notes that the first time the Veteran received treatment for his left hip condition, or complained about it, was in December 2008, 38 years after the Veteran separated from active service.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board concludes that the preponderance of the evidence is against the claim for service connection for osteoarthritis of the left hip.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has not overlooked the Veteran's testimony with regard to his left hip condition.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his osteoarthritis of the left hip is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the January 2016 C&P examination report have been accorded greater probative weight and weighs heavily against the Veteran's lay statements of etiology.







ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for osteoarthritis of the left hip is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


